       Case 1:20-cr-00111-SPW Document 38 Filed 03/19/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 20-111-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

CARRIE MARIE RINESMITH,

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 37.)

Accordingly, IT IS HEREBY ORDERED that the detention hearing currently set

for March 22, 2021 at 9:30 a.m. is VACATED.

      DATED this 19th day of March, 2021.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
